DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.   A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 29, 2022 has been entered.
 
Response to Amendment
3. The amendment filed by Applicant on June 29, 2022 has been fully considered. The amendment to instant claim 7 and the Declaration under 37 CFR 1.132 filed on June 29, 2022 are acknowledged. In light of the amendment filed by Applicant, all previous rejections are withdrawn. The new grounds of rejections are set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.  Claims 7, 10, 13, 15-16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tokoro et al (US 5,622,756) (Tokoro’756) in view of Prieto et al (JP 2013-064137, based on machine English translation) and INFUSE Olefin Block copolymer flyer, 2016, as evidenced by Takagi et al (US 2020/0032024), Munro et al (US 2014/0378566) and  “Required Temperature for 1-hour and 10-hours Half-time” flyer, only, or alternatively in further view of Yasuda et al (US 3,886,100).
In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism.  See MPEP § 2124.

5.  Tokoro’756 discloses a method for producing tubular foamed particles with a through hole having inner diameter dmin of at least 1.5 mm, or at least 3 mm to 10mm (Abstract; col. 6, lines 47-54, as to instant claim 7) and the ratio of inner diameter to outer diameter dmin/Dmin of 0.25-0.85 (col. 6, lines 45-53, as to instant claim 16), the method comprises:
1) forming tubular resin particles having a form similar to the intended foamed particles by using an extrusion orifice having the same ratio of sectional form as the tubular form of the desired foamed particles (col. 7, lines 15-30);
2) dispersing the thus-obtained resin particles in a dispersion medium in the presence of a blowing agent in a closed vessel to heat the resultant dispersion to a temperature not lower than the temperature at which the resin particles are softened, thereby impregnating the resin particles with the blowing agent;
3) opening the vessel to release the resin particles into an atmosphere of a pressure lower pressure and forming the foamed particles (col. 7, lines 35-50),
wherein the resin used for making the particles comprises ethylene-butene block copolymers, low density polyethylene (col. 7, lines 52-65), i.e. ethylene-based polymers;
and wherein the resin is further cross-linked by addition of a peroxide (col. 7, line 65-col. 8, line 1).

6.  The ratio of inner diameter d’min to outer diameter D’min of the resin particles (d’min/D’min), as well as the ratio of the length of in a direction perpendicular to the section body (L’) to the outer diameter (D’) L’/D’ , respectively correspond to the dmin/Dmin values and L/D values of the foamed particles (col. 8, line 66-col. 9, line 10). The foamed particles having expansion ratio of 5-30 times (col. 13, lines 45-50). Since the ratios of d’min/D’min and L’/D’ correspond to dmin/Dmin and L/D, therefore, the expansion appears to take place substantially equality in all dimensions. And given i) the expansion ratio is 5 times, i.e. about 1.6 times in each of three dimensions, ii) the mass during expansion does not change, but only volume changes, and iii) given the inner diameter of the foamed particles is 3 mm, or 5mm, therefore, the inner diameter of the resin particles used for making the foamed particles should be chosen, or would reasonably be chosen as being about 3 mm, or 5 mm, and in any case within the range or overlapping with the range of 0.2-5 mm as claimed in claim 1.  Further, since the ratio d’min/D’min for the resin particles corresponds to and satisfies the ratio of dmin/Dmin (col. 8, line 65-col. 9, line10), i.e. 0.25-0.85 (Abstract), given the inner diameter of the resin particles is about 3 mm, and said ratio is 0.6, therefore, the outer diameter of the resin particle would reasonably expected to be about 5 mm;  given the inner diameter of the resin particles is about 3 mm, and said ratio is a midpoint of 0.85, therefore, the outer diameter of the resin particle would reasonably be expected to be about 3.5 mm (as to instant claim 15). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

7.  As to instant claim 18, Tokoro’756 further discloses a method for making an expansion-molded article comprising filling the foamed particles with through hole into a mold and molding the foamed particles under heat (Abstract).

8. Though Tokoro’756 discloses the resin used for making the foamed particles being an ethylene-based polymer such as ethylene-butene block copolymer and low density polyethylene, the peroxide being added to cross-link the particles, Tokoro’756 does not explicitly recite said ethylene-based block copolymer being a multi-block copolymer of a polyethylene block and an ethylene/octene copolymer block,  having flexural modulus of 10-100 MPa, MFR of 2-10 g/10 min, type A durometer hardness of 65-88, and the used peroxide being such that to fulfill the inequality (1) of instant claim 7 and having 10-hour half-time temperature of 80-110ºC, organic peroxide cross-linking agent being added at a temperature lower than decomposition temperature of the organic peroxide, and cross-linking being conducted  at a temperature equal or higher than the melting temperature of the block copolymer but less than temperature of (melting point +80ºC).

9. However, Prieto et al discloses a method for making a foam in form of expansive beads ([0103]-[0104]) comprising:
1) compounding by dispersive mixing in a BRABENDER or BANBURY mixer the following components ([0164]):
   a)  multi-block copolymer comprising a “hard” and a “soft” segments, specifically “hard” segment composed entirely of ethylene, i.e. polyethylene block, and the “soft” segment comprising ethylene/C3-20 alpha-olefin copolymer, i.e. ethylene/C3-20 alpha-olefin copolymer block, wherein alpha-olefin is preferably octene ([0022]-[0026], [0028], [0088], [0093]), having melting point of 115-125ºC ([0031]) and flexural modulus of 20-90 MPa ([0066]) and MFR of 0.01-10 g/10 min ([0067], as to instant claim 19);
  b) a cross-linking agent ([0116]), specifically, 1,1-di-t-butylperoxy 3,3,5-trimethylcyclohexane ([0121]);
   c) a foaming agent ([0028]),
wherein the activation of cross-linking takes place first, followed by the activation of the foaming ([0117]);
2) cross-linking and foaming the composition,
the cross-linking is conducted at a temperature of 150-250ºC ([0118]).
The cross-linking agent is incorporated into the multi-block ethylene/alpha-olefin copolymer ([0116]), followed by activating the cross-linking agent by exposing the cross-linking agent to a temperature above its decomposition temperature ([0117]). Since the cross-linking agent is incorporated into the polymer first and then is activated by exposing that to a temperature above its decomposition, therefore, it would have been obvious to a one of ordinary skill in the art to incorporate the cross-linking agent into the polymer a temperature, at least partially, lower that the cross-linking agent’s decomposition temperature, so to avoid premature decomposition/activation and thus to avoid wasting of said cross-linking agent, as well.

10.  The specifically exemplified block copolymer is an ethylene-octene block copolymer having Tm of 115.7ºC ([0209]-[0212]).

11.  Density of the foam is 0.15-0.5 g/cc ([0028], [0106], as to instant claim 13).

12.  As evidenced by “Required Temperature for 1-hour and 10-hours Half-time” flyer, the 1,1-di(tert-butylperoxy)-3,5,5-trimethylcyclohexane is having a 10-hour decomposition half-time of temperature 90ºC (as to instant claim 10).
Given the Tm of the block copolymer is 115.º7C ([0212]), and 10-hour decomposition half-time is 90ºC, therefore, the inequality (1) of instant claims 7:
(115.7 – 90 = 25.7) is fulfilled.

13.  Given the cross-linking is conducted at 150ºC ([0118]) and Tm of the block copolymer is 115.7ºC, therefore, the cross-liking appears to take place at a temperature of (150-115.7) = 34.7ºC, i.e. 34.7ºC above the Tm of the polymer.

14. The foams/expanded beads of Prieto et al can have passages extend completely through the foam, as a hole ([0115]). That is, the expanded beads of Prieto et al comprise, at least partially, through holes as well.

15.  The composition may further comprise 0.1-30%wt of a filler, such as calcium sulphate, barium sulphate or aluminum silicate ([0147]).

16. Thus, Prieto et al discloses a method for producing the expanded/foamed beads using a multi-block polyethylene/ ethylene-octene copolymer in the presence of a cross-linking agent and a foaming agent by suspending the beads into a mixer, adding a cross-linking agent and a foaming agent, followed by cross-linking and foaming, wherein Prieto et al explicitly teaches that the cross-linking agent is activated first, i.e. cross-linking is taking place first, followed by the foaming step.

17.  Further, though the multi-block polyethylene/ ethylene-octene copolymer having melting point of 115-125ºC, flexural modulus of 20-90 MPa ([0066]) and MFR of 0.01-10 g/10 min taught by Prieto et al are not specified as having type A durometer hardness of 65-88,
INFUSE Olefin Block copolymer flyer provides commercial multi-block ethylene-based copolymers, wherein the commercial multi-block copolymer INFUSE 9530 is having excellent tensile strength (17 MPa), Shore A hardness of 83 and further is specifically cited as being used in foam applications (see INFUSE Olefin Block copolymer flyer). As evidenced by Takagi et al, INFUSE 9530 is further having flexural modulus of 28 MPa ([0103] of Takagi et al). As evidenced by Munro et al, INFUSE 9530 is an ethylene-octene multi-block copolymer (Table 1 of Munro et al).

18. Since both Tokoro’756 and Prieto et al   are related to methods for making expanded beads/particles using ethylene-based block copolymers, further cross-linked with peroxides, and thereby belong to the same field of endeavor, wherein i) Prieto et al    teaches the use of multi-block copolymers having a polyethylene block and preferably an ethylene/octene copolymer block, having flexural modulus of 20-90 MPa, and further teaches the use of 1,1-di(tert-butylperoxy)-3,5,5-trimethylcyclohexane having a 10-hour decomposition half-time temperature of 90ºC  as the peroxide cross-linking agent, ii) INFUSE Olefin Block copolymer flyer provides commercial multi-block ethylene-based copolymers, wherein the commercial multi-block copolymer INFUSE 9530 is an ethylene-octene multi-block copolymer having flexural modulus of 28 MPa, excellent tensile strength (17 MPa), Shore A hardness of 83 and further is specifically cited as being used in foam applications,
therefore, based on the combined teachings of Tokoro’756, Prieto et al and INFUSE Olefin Block copolymer flyer, it would have been obvious to a one of ordinary skill in the art to choose and use, or obvious to try to use the multi-block copolymer having a polyethylene block and an ethylene/octene copolymer block and having flexural modulus of 20-90 MPa and Shore A hardness of 83, such as commercial product INFUSE 9530, as taught by Prieto et al and INFUSE Olefin Block copolymer flyer, as the ethylene-based block copolymer in the method of Tokoro’756, and further to choose and use, or obvious to try to choose and use 1,1-di(tert-butylperoxy)-3,5,5-trimethylcyclohexane having a 10-hour decomposition half-time temperature of 90ºC  as the peroxide cross-linking agent in the method of Tokoro’756, since it would have been obvious to choose material based on its suitability, especially since said INFUSE 9530 copolymer and said 1,1-di(tert-butylperoxy)-3,5,5-trimethylcyclohexane are specifically cited to be used to form expanded products;  and further to incorporate the peroxide cross-linking agent into the copolymer at a temperature at least partially below peroxide’s decomposition/activation temperature so to avoid premature activation/decomposition and thus avoid wasting of said peroxide cross-linking agent, as well. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

	
19.  It would have been further obvious to a one of ordinary skill in the art to add the cross-linking agent and perform the cross-linking of the multi-block ethylene-based copolymer in the method of Tokoro’756 in view of Prieto et al and INFUSE Olefin Block copolymer flyer before addition of the foaming agent since the cross-linking agent is activated first and thereby will intrinsically and necessarily lead to at least partial cross-linking of the beads,  and since selection of any order of mixing ingredients is prima facie obvious. Ex parte Rubin , 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).

20. It is further noted that the single multi-block copolymer used in examples of instant invention is having melting point of 120ºC, MFR of 5.4 g/10 min, type A durometer hardness of 86 and flexural modulus of 28 MPa (see [0091] of instant specification). Comparing the properties of the multi-block copolymer used in instant invention with the properties of the commercial product INFUSE 9530, as cited by Takagi et al ([0103]), it appears that the multi-block copolymer used in instant invention is either the commercial product INFUSE 9530, or the product essentially the same as the commercial product INFUSE 9530, as well.

21.  In the alternative, though Tokoro’756 in view of Prieto et al and INFUSE Olefin Block copolymer flyer do not explicitly disclose the steps of the process in the order as claimed in instant invention,
Yasuda et al discloses a process for making cross-linked expanded polyolefin resin particles comprising:
1) suspending/dispersing particles of polyolefin resin, a cross-linking agent, such as organic peroxide, inorganic metallic salt, such calcium phosphate in amount of less than 1%wt or 0.3 pbw (Table 1, col. 3, lines 48-50; col. 5, line 65-col. 6, line 5) as dispersing agent, in water;
2) heating the system/dispersion to ensure impregnation of the particles with the cross-linking agent;
3) cross-linking the particles;
4) adding the foaming agent to the cross-linked particles to incorporate the foaming agent into the particles and forming the pre-foamed particles;
5) subjecting the pre-foamed particles to foaming (col. 2, lines 3-46).

22. Since the process for making the cross-linked expanded polyolefin particles comprising sequential steps of adding a cross-linking agent, cross-linking the particles, followed by incorporating the foaming agent and foaming the cross-linked particle is known in the art, as taught by Yasuda et al, therefore, based on the combined teachings of Yasuda et al and Tokoro’756 in view of Prieto et al and INFUSE Olefin Block copolymer flyer, it would have been obvious to a one of ordinary skill in the art to conduct, or obvious to try to conduct  the process of making cross-linked multi-block polyethylene particles of Tokoro’756 in view of Prieto et al and INFUSE Olefin Block copolymer flyer, according to the teachings of Yasuda et al, i.e. adding/impregnating the foaming agent into the beads after the cross-linking of the beads is at least partially completed, so to allow the desired level of cross-linking being achieved before starting the foaming step, thereby arriving at the present invention. 
23.  The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

24. Since density of the multi-block ethylene-based copolymer is 0.860-0.925 g/cc, preferably 0.887 g/cc as for INFUSE 9530 ([0068] of Prieto et al; Table 1 of Munro et al), the bulk/apparent expansion ratio of the foamed particles is the value determined by dividing the density of the base resin by bulk/apparent density of the foamed particles (col. 21, lines 30-35 of Tokoro’756) and the exemplified bulk expansion ratio of the foamed particles is 10.5-30.5 (Table 2 of Tokoro’756), therefore, given the density of the multi-block ethylene-based copolymer is 0.887 g/cc (INFUSE 9530) and the expansion ratio is 10.5, therefore, the apparent/bulk density of the foamed particles will be 0.084 g/cc. Given the density of the multi-block ethylene-based copolymer is 0.887 g/cc and the expansion ratio is 20, therefore, the apparent/bulk density of the foamed particles will be 0.044 g/cc (as to instant claim 13).

25. The Declaration under 37 CFR 1.132 filed by Applicant on June 29, 2022 has been fully considered. In the present Declaration Applicants provided additional comparative examples using polypropylene, as taught by Tokoro et al, as the base resin. However, 
1) Tokoro et al does not limit the base polymers to polypropylene. Rather, Tokoro et al discloses the used polymers being ethylene-based, including low density polyethylene, medium density polyethylene, high density polyethylene, and various ethylene copolymers, including block copolymers (col. 7, lines 52-65).
2) The examples provided in the Declaration are based the use of ethylene-propylene random copolymer PP1, ethylene-propylene block copolymer PP2, and propylene homopolymer PP3. The inside diameter of the through-holes of said PP1, PP2 and PP3 was 0.6 mm; the inside diameter of through-holes of the expanded beads was 1.5-1.6 mm (Table B), i.e. larger than that of original particles. That is, the through holes of said dis not collapse. 
3) However, it is noted that i) the reference examples A and B showing the use of PP2 and PP3 were not cross-linked; ii) the only cross-linked bead was in Example C (PP1, which is not a block copolymer at all), for which no satisfactory beads were obtained.
The inventive examples 1a-5a are based on a single specific ethylene/octene multi-block copolymer having specific Tm of 120C, MFR 5.4 g/10 min, type A durometer hardness of 86, flexural modulus of 28 MPa with through-holes of particles having diameter 0.41 mm and 1.15 mm; the expanded particles having inside through hole diameter of 1-2.5 mm (Table 1 of instant specification). Therefore, the reference examples provided in the Declaration and inventive examples of instant invention do not provide a sufficient evidence of unexpected results of the present invention.
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP 716.02(d). 
4) Further, the inventive examples 1a-5a of instant specification show the inside diameter of the through holes of the expanded beads larger than those of the polymer particles used (Table 1 of instant specification), similarly to the comparative Reference Examples A and B of the Declaration. Therefore, it is not clear what is the goal of instant invention- the inside diameter of the through hole of the expanded bead being larger than that of the original particles, or smaller.

26.  Claims 7, 10-11, 13, 15-16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tokoro et al (US 5,622,756) (Tokoro’756) in view of Prieto et al (JP 2013-064137, based on machine English translation), INFUSE Olefin Block copolymer flyer, 2016, and Sasaki (US 2006/0223897), as evidenced by Takagi et al (US 2020/0032024), Munro et al (US 2014/0378566),  “Required Temperature for 1-hour and 10-hours Half-time” flyer, only or alternatively in further view of Yasuda et al (US 3,886,100).
In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism.  See MPEP § 2124.

27. The discussion with respect to Tokoro et al (US 5,622,756) (Tokoro’756) in view of Prieto et al (JP 2013-064137, based on machine English translation) and INFUSE Olefin Block copolymer flyer, as evidenced by “Required Temperature for 1-hour and 10-hours Half-time” flyer , Takagi et al (US 2020/0032024) and Munro et al (US 2014/0378566), only, or alternatively in  view of Yasuda et al (US 3,886,100), set forth in paragraphs 4-25 is incorporated here by reference.

28. Though Tokoro’756 in view of Prieto et al and INFUSE Olefin Block copolymer flyer disclose the addition of metal salts such as barium sulfate ([0147] of Prieto et al), Tokoro’756 in view of Prieto et al and INFUSE Olefin Block copolymer flyer do not disclose the use of aluminum sulfate as the salt added to foamable composition in amount of 0.01-5 pbw based on 100 pbw of the polymer particles.

29. However, Sasaki discloses a method for making expanded beads based on propylene-ethylene-butene block copolymer, i.e. polyolefin-based block copolymer, and having a through hole extending therein (Abstract, [0082], [0083], as to instant claim 7), comprising dispersing the resin particles having through holes in a dispersing medium, such as water, in an autoclave together with a foaming agent, followed by impregnating said particles with the foaming agent and foaming ([0092], [0100]), wherein the dispersion medium is further comprising aluminum sulfate in amount of 0.001-5 pbw per 100 parts of the resin particles as the dispersing aid ([0106]).

30. Since Sasaki and Tokoro’756 in view of Prieto et al and INFUSE Olefin Block copolymer flyer,  alternatively in view of Yasuda et al are related to methods for forming expanded polyolefin resin particles by dispersing the polyolefin-based resin particles in a dispersing medium such as water, followed by impregnating the particles with the foaming agent and foaming, and thereby belong to the same field of endeavor, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Sasaki and Tokoro’756 in view of Prieto et al and INFUSE Olefin Block copolymer flyer, alternatively in view of Yasuda et al and to include, or obvious to try to include, at least partially the aluminum sulfate as the dispersion aid into the dispersion medium used in the process of Tokoro’756 in view of Prieto et al and INFUSE Olefin Block copolymer flyer, alternatively in view of Yasuda et al,  so to further increase stability of the dispersion of Tokoro’756 in view of Prieto et al and INFUSE Olefin Block copolymer flyer, alternatively in view of Yasuda et al, and since it would have been obvious to choose material based on its suitability, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 


Response to Arguments
31.  Applicant's arguments filed on June 29, 2022 have been fully considered. In light of the amendment filed by Applicants, all previous rejections are withdrawn, thus rendering Applicant’s arguments moot. The new grounds of rejections are set forth above.

32. With respect to Applicant’s arguments regarding the rejections of Claims 7, 10, 13, 15-16, 18-19 under 35 U.S.C. 103 as being unpatentable over Tokoro et al (US 5,622,756) (Tokoro’756) in view of Prieto et al (JP 2013-064137, based on machine English translation) and INFUSE Olefin Block copolymer flyer, 2016, as evidenced by Takagi et al (US 2020/0032024) and as evidenced by “Required Temperature for 1-hour and 10-hours Half-time” flyer, only or alternatively in further view of Yasuda et al (US 3,886,100), it is noted that:
1) the above rejections are based on combination of references. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck  & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
2) Though Tokoro’756 does not disclose the use of multi-block copolymers comprising polyethylene block and ethylene/octene copolymer block, and the step b) as claimed in instant invention, the secondary references of Prieto et al and INFUSE Olefin Block copolymer flyer were applied for the teachings of that.
3) Prieto et al, INFUSE Olefin Block copolymer flyer and Sasaki are the secondary references, each of which was applied for the specific teachings. The secondary reference of Sasaki was applied for the teachings of the use of aluminum sulfate as a dispersing aid in the process for making expanded beads based on propylene-ethylene block copolymer and having a through hole extending therein (Abstract, [0083]).  Secondary reference does not need to teach all limitations. “It is not necessary to be able to bodily incorporate the secondary reference into the primary reference in order to make the combination.” In re Nievelt, 179 USPQ 224 (CCPA 1973).
4) In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 

33. With respect to the Declaration under 37 CFR 1.132 filed by Applicant on June 29, 2022, wherein Applicants provided additional comparative examples using polypropylene, as taught by Tokoro et al, as the base resin, it is noted that, 
1) Tokoro et al does not limit the base polymers to polypropylene. Rather, Tokoro et al discloses the used polymers being ethylene-based, including low density polyethylene, medium density polyethylene, high density polyethylene, and various ethylene copolymers, including block copolymers (col. 7, lines 52-65). It is noted that such polymers as low density polyethylene are elastomers as well.
2) The examples provided in the Declaration are based the use of ethylene-propylene random copolymer PP1, ethylene-propylene block copolymer PP2, and propylene homopolymer PP3. The inside diameter of the through-holes of said PP1, PP2 and PP3 was 0.6 mm; the inside diameter of through-holes of the expanded beads was 1.5-1.6 mm (Table B), i.e. larger than that of original particles. That is, the through holes of said dis not collapse. 
3) However, it is noted that i) the reference examples A and B showing the use of PP2 and PP3 were not cross-linked; ii) the only cross-linked bead was in Example C (PP1, which is not a block copolymer at all) wherein no satisfactory beads were obtained.
The inventive examples 1a-5a are based on a single specific ethylene/octene multi-block copolymer having specific Tm of 120C, MFR 5.4 g/10 min, type A durometer hardness of 86, flexural modulus of 28 MPa with through-holes of particles having diameter 0.41 mm and 1.15 mm; the expanded particles having inside through hole diameter of 1-2.5 mm (Table 1 of instant specification). Therefore, the reference examples provided in the Declaration and inventive examples of instant invention do not provide a sufficient evidence of unexpected results of the present invention.
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP 716.02(d). 
4) Further, the inventive examples 1a-5a of instant specification show the inside diameter of the through holes of the expanded beads larger than those of the polymer particles used (Table 1 of instant specification), similarly to the comparative Reference Examples A and B of the Declaration. Therefore, it is not clear what is the goal of instant invention- the inside diameter of the through hole of the expanded bead being larger than that of the original particles, or smaller.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IRINA KRYLOVA/Primary Examiner, Art Unit 1764